NO. 07-10-0158-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                               SEPTEMBER 2, 2010
                         ______________________________

                               MONICA SASHA JONES,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

               FROM THE 66TH DISTRICT COURT OF HILL COUNTY;

             NO. 32,549; HON. F.B. (BOB) MCGREGOR, JR., PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Monica Sasha Jones appeals the judgment adjudicating her guilty of

endangering a child. Through a single issue, she contends that she was denied due

process when the trial court “re-reviewed the original presentence investigation report.”

We affirm.
                                      Issue – Due Process

       Appellant contends that the trial court abused its discretion and denied her due

process when it reviewed a presentence investigation report (at the adjudication

hearing) that was prepared five years earlier instead of ordering a new one. The record

does not disclose where that objection or concern was contemporaneously brought to

the attention of the trial court, however, and this is problematic.

       To preserve a complaint for appellate review, the complainant must object to the

purported error. TEX. R. APP. P. 33.1(a)(1)(A); Saldano v. State, 70 S.W.3d 873, 891

(Tex. Crim. App. 2002) (holding that failure to make an objection may waive

constitutional error); Nunez v. State, 117 S.W.3d 309, 319 (Tex. App.–Corpus Christi

2003, no pet.) (holding that the failure to timely and specifically object at trial may waive

even constitutional rights). Furthermore, the objection must be made as soon as the

ground for same becomes apparent. House v. State, 909 S.W.2d 214, 216 (Tex. App.–

Houston [14th Dist.] 1995), aff’d, 947 S.W.2d 251 (Tex. Crim. App. 1997). Appellant did

not comply with these directives here. The trial court expressly informed the litigants of

its intent to “re-review the presentence investigation” report. No objection was made by

appellant. So, she failed to preserve the purported error. See Summers v. State, 942
S.W.2d 695, 696-97 (Tex. App.–Houston [14th Dist.] 1997, no pet.) (holding that the

appellant waived objection to the failure to order a PSI because the objection was not

raised below). 1




       1
         To the extent that appellant’s issue could also encompass the notion that she was denied
opportunity to present evidence on punishment, we again note that no one raised that particular ground
below. Thus, it too was waived. See Harris v. State, 160 S.W.3d 621, 626 (Tex. App.–Waco 2005, pet.
dism’d).

                                                  2
      Accordingly, we overrule her issue and affirm the judgment of the trial court.



                                               Brian Quinn
                                               Chief Justice




Do not publish.




                                           3